EXHIBIT 1 JOINT FILING AGREEMENT The undersigned parties hereby agree that this Schedule 13D filed herewith relating to the ordinary shares, par value NIS 0.20 per share, of Check-Cap Ltd., is being filed jointly with the Securities and Exchange Commission pursuant to Rule 13d-1(k) on behalf of each such person. Date:June 8, 2015 Docor International B.V. By: /s/ Alon Dumanis Name: Alon Dumanis Title: Director Crecor B.V. By: /s/ Alon Dumanis Name: Alon Dumanis Title: Chief Executive Officer By: /s/ Alon Dumanis ALON DUMANIS
